                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                            CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                   HEARING MINUTES Sealed: No
            Plaintiff(s)                                                    Case No.: 18-CR-31
      vs.                                                            Presiding Judge: C.J. Williams
GREGORY SCOTT STEPHEN                                                   Deputy Clerk: Patrick Thompson
            Defendant(s)                                       Official Court Record: FTR Gold             Contract?    No
                                                                 Contact Information:
Date:   10/18/18   Start:     2:18 pm     Adjourn:     2:52 pm    Courtroom: 3, 4th Floor Cedar Rapids
      Recesses:                      n/a                   Time in Chambers:             n/a              Telephonic?   No
      Appearances:        Plaintiff(s): Clifford Cronk and Amy Jennings, A.U.S.A.s
                       Defendant(s): Mark Meyer and Mark Brown (Defendant personally present)
                     U.S. Probation: n/a
                          Interpreter: n/a                         Language:                   Certified:        Phone:
TYPE OF PROCEEDING:          PLEA       Contested?     No    Continued from a previous date?       No
                      Defendant pleaded GUILTY to count(s): Counts 1-7 of the Superseding Indictment
                      Defendant is x Detained                Released pending sentencing.
                      Witness/Exhibit List is         Government Exhibit 1 (Plea Agreement) Offered and Admitted
                      The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                      with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                      Miscellaneous: Court places defendant under oath.

                                         Defendant is competent and understands the charges.

                                         Defendant knows that there is an adequate factual basis, knows the minimum and maximum
                                         penalties, and knows his rights to a jury trial and voluntarily waives those rights.

                                         Defendant’s pleas of guilty are voluntary.

                                         Court finds that defendant should be adjudged guilty of Counts 1-7 of the Superseding
                                         Indictment based upon his pleas of guilty.

                                         USP to prepare PSIR




                                                                                                                  Page 1 of 1

                   Case 1:18-cr-00031-CJW Document 61 Filed 10/18/18 Page 1 of 1
